Case: 22-10166     Document: 00516558049         Page: 1     Date Filed: 11/28/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 22-10166
                                Summary Calendar                            FILED
                                                                    November 28, 2022
                                                                       Lyle W. Cayce
   United States of America,                                                Clerk

                                                             Plaintiff—Appellee,

                                       versus

   John Steven Vo,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:21-CR-321-1


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          John Steven Vo appeals the sentence, which is within the suggested
   sentencing range, imposed following the revocation of his supervised release.
   Vo argues that his 24-month sentence is greater than necessary to achieve the
   sentencing goals set forth in 18 U.S.C. § 3553(a) because he was less culpable


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10166      Document: 00516558049           Page: 2   Date Filed: 11/28/2022




                                     No. 22-10166


   than his codefendant in the possession-of-stolen-mail offense that
   contributed to Vo’s revocation.
          The record reflects that the district court’s justification for imposing
   the revocation sentence was reasoned, fact-specific, and consistent with the
   § 3553(a) sentencing factors. See United States v. Warren, 720 F.3d 321, 332-
   33 (5th Cir. 2013). The district court undertook an individualized assessment
   of the facts and concluded that a sentence of 24 months in prison was proper
   to satisfy the aims of § 3553(a). There is no indication that the district court
   did not account for a factor that should have received significant weight, gave
   significant weight to an irrelevant or improper factor, or otherwise
   committed reversible error in balancing the sentencing factors. See Warren,
   720 F.3d at 332. Thus, the district court’s decision to impose a 24-month
   sentence was not an abuse of discretion. See id. at 332-33.
          AFFIRMED.




                                          2